The motion for leave to proceed in jorma pauperis is granted. The petition for writ of certiorari to the Supreme Court of Arkansas is granted limited to questions 2 and 3 presented by the petition for the writ which read as follows:
2. Whether members of the Negro race “were systematically excluded or their number limited in the selection of the jury panel and of the Jury Commission.”
3. Whether “the petitioner’s alleged confession was introduced into evidence after same had been illegally and unlawfully secured from him.”